Citation Nr: 1617402	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  12-18 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to waiver of recovery of an overpayment in the amount of $28,152.00, to include the issue of the validity of the overpayment.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from October 1972 to January 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 determination of the Department of Veterans Affairs (VA) Committee on Waivers and Compromises (COWC) of the Debt Management Center (DMC) in St. Paul, Michigan.  The VA Regional Office (RO) in Montgomery, Alabama, has jurisdiction over the Veteran's claims file.  

The Veteran testified at a hearing in November 2015 before the undersigned.  A copy of the transcript is of record.  At the hearing, he submitted additional evidence and waived his right to have it initially considered by the RO.  38 C.F.R. §§ 20.800, 20.1304(c) (2015).  Although unrepresented prior to his hearing, he submitted a properly executed VA Form 21-22 in favor of Disabled American Veterans prior to beginning his testimony.  


FINDINGS OF FACT

1.  Nonservice-connected pension was granted effective March 22, 2006.  

2.  The overpayment of nonservice-connected pension benefits in the amount of $28,152.00 resulted from the Veteran's failure to report his income, but this was not due to willful misrepresentation, and recovery of the overpayment would cause him undue financial hardship.  


CONCLUSIONS OF LAW

1.  An overpayment of $28,152.00 was properly created.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.911 (2015); VAOPGCPREC 6-98 (Apr. 24, 1998).

2.  There is no statutory bar to waiver of recovery of the Veteran's debt resulting from overpayment of benefits in the amount of $28,152.00.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.911, 1.962, 1.963, 1.965 (2015).

3.  Continued recovery of the overpayment of benefits would be contrary to the principles of equity and good conscience.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.962 (2015).  An overpayment may arise from any benefits program administered pursuant to VA law.  38 C.F.R. § 1.956(a) (2015).

When the validity of a debt is challenged, a threshold determination must be made on that question prior to a decision on waiver of indebtedness.  Schaper v. Derwinski, 1 Vet. App. 430 (1991); 38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.911(c) (2015); VAOPGCPREC 6-98 (1998), 63 Fed. Reg. 31264 (1998). 

In a July 2007 rating decision, the VA RO in New York, New York granted entitlement to nonservice-connection benefits, effective March 22, 2006.  At the time he filed his claim, the Veteran did not have any income.  In 2007, the Veteran received income, but did not report it to VA.  His income was discovered through the Income Verification Match process.  As a result of his unreported income, an overpayment in the amount of $28,152.00 was created.  The debt is valid.  

Recovery of overpayment of any benefits made under laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver, and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.963 (2015).  In this case, the phrase "equity and good conscience" means arriving at a fair decision between the Veteran and VA.  38 C.F.R. § 1.965 (2015).

The Board finds no evidence in the claims file of any intent to deceive or to seek unfair advantage by the Veteran in the creation of the overpayment.  At his November 2015 hearing, he credibly testified that his first language is Spanish, and that he had difficulty understanding written English.  As a result, he did not understand that he needed to report his income while in receipt of nonservice-connected pension benefits.  In cases where there is no fraud, misrepresentation, or bad faith on a Veteran's part with respect to the creation of the overpayment at issue, waiver is not precluded.  38 U.S.C.A. § 5302(a) (West 2014).  In order to adjudicate the appeal the Board must determine whether recovery of the indebtedness would be against equity and good conscience.  38 C.F.R. § 1.965(a) (2015).

In making this determination, the Board must consider the following factors, which are not intended to be all-inclusive: (1) the fault of the debtor; (2) balancing of faults between the debtor and the VA; (3) undue hardship of collection on the debtor; (4) a defeat of the purpose of an existing benefit to the Veteran; (5) the unjust enrichment of the Veteran; and (6) whether the Veteran changed positions to her detriment in reliance upon a granted VA benefit.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.965(a) (2015).

In evaluating whether equity and good conscience necessitates a favorable waiver decision, the Board must consider all the specifically enumerated elements applicable to a particular case.  Ridings v. Brown, 6 Vet. App. 544 (1994).  If warranted, the Board may grant a waiver of the debt.  Jordan v. Brown, 10 Vet. App. 171 (1997).

The first and second considerations of equity and good conscience are to determine whether the VA or Veteran were at fault in the creation of the overpayment, and then to balance the faults between VA and the Veteran.  In this case, the overpayment was entirely the fault of the Veteran because he did not report his income.  

However, continued collection of the overpayment would place an undue hardship on the Veteran.  At his November 2015 hearing, he credibly testified that he was not able to pay his monthly bills in full as a result of the monthly collection of the overpayment.  He supported his testimony with a VA Form 5655 (Financial Status Report), which showed that his monthly expenses exceeded his monthly income.  As a result, the Board finds that to collect the debt would be against equity and good conscience.  38 C.F.R. § 1.965 (2015).  

The Board finds that it need not consider the remaining elements in the standard for equity and good conscience because they do not generally favor the Veteran and cannot alter the conclusion that he genuinely did not understand that he needed to report his income because of a language barrier, and that continued recovery of the overpayment would cause undue financial hardship.  

After applying the relevant factors to the evidence of record, the Board finds that recovery of the overpayment violates the principles of equity and good conscience, and waiver of recovery is granted.


ORDER

The Veteran's debt in the amount of $28,152.00, incurred as a result of an overpayment of VA benefits is valid, but waiver of recovery of the remainder of the overpayment of that debt is granted.  




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


